Name: Council Regulation (EEC) No 172/83 of 25 January 1983 fixing for certain fish stocks and groups of fish stocks occurring in the Community' s fishing zone, total allowable catches for 1982, the share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/30 Official Journal of the European Communities 27 . 1 . 83 COUNCIL REGULATION (EEC) No 172/83 of 25 January 1983 fixing for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, total allowable catches for 1982, the share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished scientific data are available , such as horse-mackerel , blue whiting and Norway pout, it does not appear necessary to make quota allocations ; Whereas , with regard to herring stocks , quota proposals for 1983 must necessarily have an ad hoc basis and cannot form a basis for future years ; Whereas the allocation of the TAC for shrimp in the zone of French Guyana has been established by Council Regulation (EEC) No 1177/82 of 11 May 1982 laying down certain measures for the conserva ­ tion and management of fishery resources appli ­ cable to vessels flying the flag of certain non-mem ­ ber countries in the 200-nautical-mile zone off the coast of the French department of Guyana (3), HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Com ­ munity system for the conservation and manage ­ ment of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commis ­ sion (2), Whereas , in order to ensure the protection of fishing grounds and fish stocks and the balanced exploita ­ tion of the resources of the sea, in the interests of both fishermen and consumers , there should be fixed, each year for the different species , catches of which must be restricted, a total allowable catch (TAC) per stock or group of stocks and the share of these catches available to the Community taking into account its commitments to third countries ; Whereas , in order to ensure effective management of these TACs, conditions on fishing operations should be established ; Whereas , in order to ensure effective management, the TACs available for the Community in 1982 should be fairly allocated among the Member States ; Whereas , in order to make a fair allocation of avail ­ able resources, particular account must be taken of traditional fishing activities, the specific needs of areas particularly dependent on fishing and its dependent industries and the loss of fishing poten ­ tial in the waters of third countries ; Whereas , in the case of stocks for which the fisheries are still developing and for which ^ little , if any, Article 1 1 . This Regulation shall fix, for 1982 , for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, total allowable catches per stock or group of stocks , the share of these catches available to the Community, the allocation of that share among Member States and the specific conditions under which these stocks may be fished . 2 . The sub-areas , divisions or subdivisions of the NAFO referred to in this Regulation are described in Annex III to Council Regulation (EEC) No 3179/78 of 28 December 1978 concerning the conclusion by the European Economic Community of the Convention on Future Multilateral Coopera ­ tion in the Northwest Atlantic Fisheries (4), as last amended by Regulation (EEC) No 654/81 (5). 0 OJ No L 138 , 19 . 5 . 1982, p. 1 . (4) OJ No L 378, 30 . 12 . 1978, p. 1 . (5 ) OJ No L 69, 14. 3 . 1981 , p. 1 . (') See page 1 of this Official Journal . 0 OJ No C 228 , 1.9 . 1982 , p. 14 . 27 . 1 . 83 Official Journal of the European Communities No L 24/31 The definition of the ICES areas referred to in this Regulation is given in a Commission communica ­ tion ('). 3 . Within the meaning of this Regulation : The Ska ­ gerrak is limited on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes light ­ house and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast . Within the meaning of this Regulation : The Katte ­ gat is delimited on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from Hasenore to Gnibens Spids , from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen .  by-catches of cod in these areas must not exceed 10% by weight of redfish catches by vessels which are trawling, 10% by weight of halibut and Greenland halibut catches by vessels which are long-lining and 3 % by weight of other spe ­ cies . By-catches shall be measured according to the provisions of Article 10 of Council Regula ­ tion (EEC) No 171 /83 of 25 January 1983 lay ­ ing down certain technical measures for the conservation of fishery resources (2), but may not be measured until a vessel has been fishing in Greenland waters for at least 48 hours . By-catches shall not be counted against total allowable catches ,  fishing for redfish shall be prohibited in that part of NAFO sub-area 1 bounded by a line running due west from the West Greenland baselines along parallel 64 °30'N to longitude 55 °00'W, south to latitude 61 °30'N and longi ­ tude 50 °30'W and due east to the West Green ­ land baselines . Article 2 The total allowable catches (TACs) for stocks or groups of stocks to which Community rules apply occurring in waters falling under the sovereignty or jurisdiction of the Member States and the share of these catches available to the Community are fixed for 1982 in Annex I. Article 6 When a positive quota of halibut in sub-areas ICES XIV and/or NAFO 1 has not been allocated to a Member State , by-catches of halibut of this Member State must not exceed 3 % by weight of catches of other species . By-catches shall be measured according to the pro ­ visions of Article 10 of Council Regulation (EEC) No 171 /83 but may not be measured until a vessel has been fishing in Greenland waters for at least 48 hours . By-catches shall not be counted against total allowable catches . Article 3 The allocation among the Member States for 1982 of the share available to the Community of total allowable catches of stocks or groups of stocks occurring in the Community's fishing zone is shown in Annex II . Article 4 Notwithstanding the provisions laid down in the footnotes to Annex I and in Articles 5 , 6 and 8 ( 1 ), (2) (a) and (b) (i), all catches of species for which quotas are fixed for 1982 may be retained on board or landed only within the quotas allocated to the Member State concerned . Article 7 For the protection of the 'Eastern ' stock of mack ­ erel , fishing for mackerel shall be prohibited in ICES division VI a) north of parallel 58 ° N from 1 March to 30 April and from 1 November to 31 December. Article 5 When a positive quota of cod in sub-areas ICES XIV and/or NAFO 1 has not been allocated to a Member State, the following provisions shall apply with regard to that Member State : Article 8 1 . When the TAC for herring is nil, by-catches of herring may not be landed unless inextricably mixed with catches of other species . In such cases the (&gt;) OJ No C 140, 3 . 6 . 1982 , p. 3 . ( 2 ) See page 14 of this Official Journal . No L 24/32 Official Journal of the European Communities 27 . 1 . 83 the east coasts of Ireland and Northern Ireland and a line drawn 12 miles from the baselines . maximum allowable by-catch shall be 10% in the case of sprat and 5 % in the case of other species . Inextricably mixed herring by-catches may not be sorted either on board a vessel or on landing . 2 . When there is a positive TAC for herring the fol ­ lowing rules shall be observed : 7 . Fishing for herring in the Irish Sea ( ICES divi ­ sion VII a)) shall be prohibited throughout the year between latitude 53 °20'N and a line drawn between the Mull of Galloway in Scotland and the Point of Ayre on the Isle of Man in those waters which are situated between the west coasts of Scotland, Eng ­ land and Wales and a line drawn 12 miles from the baselines , and from 20 September to 15 November in the part of the Irish Sea (ICES division VII a)) north of latitude 53 °30'N. Logan Bay shall, how ­ ever, be closed to herring fishing throughout the year. (a) Skagerrak/Kattegat : (i ) The maximum allowable by-catch of her ­ ring inextricably mixed with other species shall be 10% for sprat and 5% for other species when using nets with a mesh size smaller than 32 mm . (ii) These percentages shall apply to the weight of herring in catches on the deck, in land ­ ings or in any representative sample weigh ­ ing more than 100 kilograms. 8 . Notwithstanding the provisions of paragraphs 6 and 7 , only vessels based in ports adjacent to ICES division VII a) (Mourne stock) may fish for herring in that division and the only method of fishing authorized shall be drift netting with nets of mini ­ mum mesh size 54 mm, stretched mesh . The defini ­ tion of the relevant vessels must have been submit ­ ted for Commission approval .(b) Other zones except Baltic Sea  ICES divisions III b), c) and d) (i) The maximum allowable by-catch of her ­ ring inextricably mixed with other species shall be 10 % for sprat and 5 % for all other species . Inextricably mixed herring by-catches may not be sorted either on board a vessel or on landing. (ii) The use of grading equipment on board fishing vessels is prohibited for herring unless such vessels use, for the fishing of herring, a net, irrespective of the type used, with a mesh the size of which is not smaller than 32 mm. Article 9 1 . 2 . Fishing for sprat shall be prohibited in ICES statistical rectangles 42F7 and 41 F7 from 1 July to 31 October and ICES statistical rectangles 41 E6 and 39E8 and in the inner waters of the Moray Firth west of parallel 3 °30'W from 1 October to 31 March . 3 . For the purposes of this Regulation, ICES rec ­ tangles 41 F7 and 42F7 are bounded by a line run ­ ning due west from the west coast of Denmark along parallel 56 °00'N to longitude 7 °00'E, due north to latitude 57 °00'N and due east to the west coast of Denmark . 3 . Sorted by-catches of herring shall not be landed once the quota has been exhausted . 4. Directed fishing for herring shall be prohibited in the Skagerrak from 1 January to 31 March and from 1 October to 3 1 December. This provision shall not apply to fishing within two nautical miles of the baselines by vessels not exceeding 90 feet and using other types of gear than trawl . ICES rectangle 41 E6 covers the inner waters of the Firth of Forth and is bounded by longitude 3 °00'W. 5 . ICES rectangle 39E8 is bounded by a line running due east from the east coast of England along paral ­ lel 55 °00'N to longitude 1 °00'W, due north to lati ­ tude 55 °30'N and due west to the English coast . 6 . Fishing for herring shall be prohibited through ­ out the year in those waters between latitudes 53 °00'N and 55 °00'N which are situated between 27 . 1 . 83 Official Journal of the European Communities No L 24/33 2 . For salmon fishing in NAFO sub-area 1 , only nets with a minimum mesh size of 140 mm may be used, with a tolerance of ±5% ; this means that every measured mesh of a net must be within the limits of 5 % of 140 mm . Article 10 Trawling and purse seining for mackerel , sprat and herring shall be prohibited in the Skagerrak from Saturday midnight to Sunday midnight and in the Kattegat from Friday midnight to Sunday midnight . Article 12 This Regulation shall enter into force on day of its publication in the Official Journal of the European Communities . Article 11 1 . Fishing for salmon in NAFO sub-area 1 fchall open on 25 August . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1983 . For the Council The President J. ERTL No L 24/34 Official Journal of the European Communities 27 . 1 . 83 ANNEX I TAC by stock and by sector envisaged for 1982  share available to the Community Species ICES division or NAFO sub-area ordivision TAC 1982 (tonnes) Share available to the Community for 1982 Cod III a) Skagerrak 20 000 (') 16 500 Cod III a) Kattegat 16 400 9 900 Cod III b), c), d) ( EEC zone) 117 000 115 000 Cod IV, II a ) ( EEC zone) 255 000 244 100 Cod VI , V b) ( EEC zone) 31 500 31 500 Cod VII except Vila), VIII (EEC zone) 15 700 15 700 Cod Vila) 15 000 15 000 Cod XIV (EEC zone), V a) (EEC zone), XII (EEC zone) 15 000 15 000 Cod NAFO 1 62 000 (*) 62 000 (*) Cod NAFO 3 Ps 28 000 5 170 Haddock III a), III b ), c), d ) (EEC zone) 10 400 ( + ) 9 100 Haddock IV, II a) ( EEC zone) 180 000 150 100(2) Haddock VI , V b) ( EEC zone) 38 000( + ) 38 000 Haddock VII , VIII (EEC zone) 4 500 ( + ) 4 500 Saithe II a) (EEC zone), III a), IV, III b), c), d) (EEC zone) 128 000 67 940 Saithe VI , Vb) (EEC zone) 26 000( + ) 26 000 Saithe VII , VIII ( EEC zone) 7 820 ( + ) 7 820 Whiting III a) Skagerrak 4 650 ( + ) 3 850 Whiting III a) Kattegat 17 500 ( + ) 15 800 Whiting III b), c), d) (EEC zone) 2 600 ( + ) 2 600 Whiting IV, II a) (EEC zone) 170 000 130 800(3) Whiting VI , V b) ( EEC zone) 16 400 16 400 Whiting VII a) 18 170 18 170 Whiting VII except VII a) 20 500 ( + ) 20 500 Plaice III a) Skagerrak 10 000 ( + ) 9 400 27 . 1 . 83 Official Journal of the European Communities No L 24/35 Species ICES division or NAFOsub-area or division TAC 1982 (tonnes) Share available to the Community for 1982 Plaice III a) Kattegat 7 000 ( + ) 6 300 Plaice IV, II a) (EEC zone) 140 000 130 000 Plaice VI , Vb) (EEC zone) 1 810 ( + ) 1 810 Plaice Vila) 4 500 4 500 Plaice VII b), c) 200 ( + ) 200 Plaice VII d), e) 5 500 ( + ) 5 500 Plaice VII f), g ) 1450 1 450 Plaice VIII (EEC zone) 250 ( + ) 250 . American plaice NAFO 3Ps 5 000 550 Witch NAFO 3Ps 3 000 410 Sole III a ), III b), c), d) ( EEC zone) 600 ( + ) 600 Sole IV, II a) (EEC zone) 21 000 21 000 Sole VI , V b) (EEC zone) 50( + ) 50 Sole VII a) 1 600 1 600 Sole VII b ), c) 60 ( + ) 60 Sole VII d) 2 600 ( + ) 2 600 Sole VII e ) 1 700 ( + ) 1 700 Sole VII f), g ) 1 600 1 600 Sole VIII ( EEC zone) 3 100( + ) 3 100 Mackerel III a), IV, II a) (EEC zone), III b), c), d) (EEC zone) 25 000 0 Mackerel VI , V b) ( EEC zone), VII , VIII (EEC zone) 401 000 375 000 Sprat III a) 77 000 ( + ) 48 000 Sprat III b), c), d) (EEC zone) 3 400 ( + ) 3 400 Sprat IV, II a) (EEC zone) 400 000( + ) 325 000 Horse mackerel IV, VI , VII , VIII (EEC zone) 250 000 ( + ) 244 000 Hake III a), III b), c), d) (EEC zone) 1 300( + ) 1 300 Hake IV, 11 a) (EEC zone) 2 750 ( + ) 2 750 Hake VI , VII , VIII (EEC zone), V b) (EEC zone) 35 750 26 250 No L 24/36 Official Journal of the European Communities 27 . 1 . 83 Species ICES division or NAFOsub-area or division TAC 1982 (tonnes) Share available to the Community for 1982 Anchovies VIII 32 000(4-) 3 000 Norway pout III a), IV (EEC zone), II a) (EEC zone) 371 000 ( + ) 321 000 Blue whiting IV (EEC zone) VI , VII , XII (EEC zone), XIV (EEC zone) 580 000(4-) 415 000 Sand-eel XIV (EEC zone), V a) EEC zone) 0 0(4) Sand-eel NAFO 1 0 0 (4) Redfish V (EEC zone), XIV (EEC zone) 43 500 43 000 Redfish NAFO 1 10 000 9 500 Redfish NAFO 3Ps 18 000 2 000 Greenland halibut  V (EEC zone), XIV (EEC zone) 3 950 3 200 Greenland halibut NAFO 1 20 000 7 250O Halibut XIV (EEC zone) 220(4-) 220 Halibut NAFO 1 1 000 ( + ) 1 000 Shrimp XIV (EEC zone), V (EEC zone) 5 500(4-) 3 050 Shrimp NAFO 1 30 000 28 650 Shrimp French Guyana (6 ) (6) Herring III a) 60 000 25 400 Herring III b), c), d) (EEC zone) 34 900 33 900 Herring IV a), II a) (EEC zone) 0 0 Herring IV b) 0 0 Herring IV c) (Blackwater stock except ­ ed), VII d) 72 000 68 000 (7 ) Herring IV c) (Blackwater stock) (8) 0 (**) 0 (**)(9) Herring VI a) (North) ( l0), VI b), V b) (EEC zone) 80 000 66 200 Herring VI a) (South) ("), VII b), c) 11 000 11 000 Herring VI a), (Clyde stock) ( l2) 2 500 2 500 Herring VII a) ( l3) (Mourne stock) ( l4) 600 600 Herring VII a) ( l3) (Manx stock) ( l5 ) 3 200 3 200 27 . 1 . 83 Official Journal of the European Communities No L 24/37 Species ICES division or NAFOsub-area or division TAC 1982 (tonnes) Share available to the Community for 1982 Herring Vile) 500( + ) 500 Herring vii o 0 0 Herring VII g) to k) ( l6 ) 8 100 8 100 ( 17 ) Catfish NAFO 1 6 000 6 000 Capelin lib) 0 0 Capelin XIV (EEC zone), V (EEC zone) 10 000 0 Salmon III b), c), d) (EEC zone) 920 920 Salmon NAFO 1 : west of 44 °W  1 253 Footnotes (') Excluding 1 600 tonnes attributed to the Norwegian coastal zone . ( 2) Excluding estimated 5 600 tonnes of industrial by-catch . ( 3) Excluding estimated 22 180 tonnes of industrial by-catch . (4) Except for certain catch possibilities for experimental purposes . (5 ) 12 000 tonnes not allocated . (6) See Regulation (EEC) No 1 177/82 . (7) For the period 1 October 1982 to 28 February 1983 . ( 8) Maritime region of the Thames estuary between Felixstowe and North Foreland within six miles from the UK baselines . (9) TAC and quota are for the period 1 October 1982 to 31 March 1983 . ( I0) Reference is to the herring stock in ICES division VI a), north of 56 ° N and in that part of VI a) which is situated east of 7 ° W and north of 55 ° N, excluding the Clyde as defined in foot ­ note ( 12). (") Reference is to the herring stock in ICES division VI a), south of 56 °N and west of 7 °W. ( 12) Maritime area situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point . ( 13) ICES division VII a) is reduced by the zone added to the Celtic Sea bounded :  to the north by latitude 52 °30'N,  to the south by latitude 52 °00'N ,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom . ( 14) Reference is to the herring stock within 12 miles of the east coast of Ireland and of Northern Ireland between 53 °00'N and 55 °00'N . ( 15) Reference is to the herring stock in the Irish Sea ( ICES division VII a)) excluding the zone referred to in footnote ( l4). ( 16) Increased by zone bounded :  to the north by latitude 52 ° 30' N ,  to the south by latitude 52 °00'N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. ( 17 ) From 1 October 1982 to 31 March 1983 . ( + ) Precautionary TAC . (*) Ad hoc solution for 1982 . (**) Subject to revision following scientific re-assessment . 27 . 1 . 83No L 24/38 Official Journal of the European Communities ANNEX II Stock Member State 1 982 quota(tonnes) Species Geographicalregions ICES/NAFO division Cod Skagerrak Ilia) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 (3 ) 15 950 0 ) 400 (3 ) 100 (3 ) EEC total 16 500 Cod Kattegat III a) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 9 700 (2 ) 200 0 EEC total 9 900 Cod Baltic Sea III b), c), d) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 90 000 (*) 25 000 (*) EEC total 115 000 (') No fishing for this quota may take place within four miles of the baselines of the Kingdom of Norway and the Kingdom of Sweden . (2 ) No fishing for this quota may take place within three miles of the baselines of the Kingdom of Sweden . (3 ) No fishing for this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within 12 miles of the Kingdom of Sweden . (*) Voluntary ad hoc transfer in 1982 of 5 000 tonnes from Germany to Denmark . 27 . 1 . 83 Official No L 24/39Journal of the European Communities Stock Member State 1982 quota(tonnes) Species Geographicalregions ICES/NAFO division Cod North Sea, Norwegian Sea IV II a) ( EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 8 700 50 000 31 700 10 750 28 250 114 700 EEC total 244 100 Cod West Scot ­ land, Rockall , South Faroe VI Vb) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 930 10 000 3 900 16 570 . EEC total 31 500 Cod Bristol Chan ­ nel , West and South Ire ­ land, English Channel , Bay of Biscay VII (except VII a)) VIII (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 700 12 000 1 600 100 1 300 EEC total 15 700 No L 24/40 Official Journal of the European Communities 27 . 1 . 83 Stock Member State 1982 quota(tonnes) Species Geographicalregions ICES/NAFO division Cod Irish Sea Vila) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 400 1 100 7 000 100 6 400 I EEC total 15 000 Cod East Green ­ land, Iceland, North of Azores XIV (EEC zone) Va) (EEC zone) XII (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxemboyrg Netherlands United Kingdom Available for Member States 3 500 (') 10 000 1 500 EEC total 15 000 Cod , West Green ­ land NAFO 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 62 000 (*) EEC total 62 000 (*) (') Catch possibilities reserved exclusively for the coastal fishermen of Greenland , (*) No allocation for Member States . Ad hoc solution for 1982 . 27 . 1 . 83 Official Journal of the European Communities No L 24/4 Stock * 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Cod St. Pierre and Miquelon NAFO 3 Ps Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 5 170 EEC total 5 170 Haddock Skagerrak Ilia) Belgium 50 0 and Kattegat, Baltic Sea III b), c), d ) (EEC zone) Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 8 500 (') 540 (2 ) 10 0 EEC total 9 100 Haddock North Sea, IV Belgium 1 600 Norwegian Sea II a) (EEC zone) Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States ^ 11 000 7 000 12 200 1 200 117 100 EEC total 150 100 0) 0 ) No fishing for this quota may take place, in the Skagerrak, within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat, within three miles of the baselines of the Kingdom of Sweden . ( 2 ) No fishing for this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat, within 12 miles of the baselines of the Kingdom of Sweden . ( 3 ) Excludes estimated industrial by-catch . No L 24/42 Official Journal of the European Communities 27 . 1 . 83 Stock Member State 1982 quota(tonnes) Species Geographicalregions ICES/NAFO division Haddock West Scot ­ land, Rockall , South Faroe VI Vb) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 4 200 3 000 30 700 EEC total 38 000 Haddock Irish Sea, Bristol Chan ­ nel , West and South Ire ­ VII VIII (EEC zone) Belgium Denmark Federal Republic of Germany Greece 50 land, English Channel , Bay of Biscay France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 000 1 000 450 I EEC total 4 500 Saithe Skagerrak and Kattegat, North Sea, Norwegian Sea, Baltic Sea Ilia), IV, II a) (EEC zone) III b), c), d) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 0 5 940 (  ) 15 000 ( 2 ) 35 300 (2 ) 150 0 1 1 500 0 ECC total 67 940 (') No fishing for this quota may take place, in the Skagerrak, within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . ( 2) No fishing for this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . 27 . 1 . 83 Official Journal of the European Communities No L 24/43 Stock 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Saithe West Scot ­ land, Rockall , South Faroe VI Vb) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 900 18 870 630 4 600 EEC total 26 000 Saithe Irish Sea, Bristol Chan ­ nel , West and South Ire ­ land , English Channel , Bay of Biscay VII VIII (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 20 4 400 2 200 1 200 EEC total 7 820 Whiting Skagerrak Ilia) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 780 (') 70 0 EEC total 3 850 (') No fishing for this quota may take place within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively . ( 2 ) No fishing for this quota may take place , in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat, within 12 miles of the baselines of the Kingdom of Sweden . No L 24/44 Official Journal of the European Communities 27 . 1 . 83 Stock I 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Whiting Kattegat Ilia) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 15 800 (') EEC total 15 800 Whiting Baltic III b ), c), d) ( EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 500 100 EEC total 2 600 Whiting North Sea, Norwegian Sea IV II a) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 000 17 300 4 500 26 000 10 000 69 000 EEC total 130 800 (2 ) (') No fishing for this quota may take place within three miles of the baselines of the Kingdom of Sweden . ( : ) Excludes industrial by-catch . 27 . 1 . 83 No L 24/45Official Journal of the European Communities Stock Member State 1982 quota(tonnes)Species Geographicalregions ICES/NAFO division Whiting West Scot ­ land , Rockall , South Faroe VI Vb) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 2 000 4 900 9 400 EEC total 16 400 Whiting Irish Sea Vila) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 1 250 7 200 20 9 600 EEC total 18 170 Whiting English Channel , Celtic Sea, West Ireland , Bristol Chan ­ VII (except VII a)) Belgium Denmark Federal Republic of Germany Greece 200 nel France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 12 300 5 700 100 2 200 EEC total 20 500 No L 24/46 Official Journal of the European Communities 27 . 1 . 83 Stock Member State 1982 quota(tonnes) Species Geographicalregions ICES/NAFO division Plaice Skagerrak Ilia) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 60 O 7 800 (') 40O 1 500 (3 ) 1 EEC total 9 400 Plaice Kattegat Ilia) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 6 230 0 70 O EEC total 6 300 Plaice North Sea, Norwegian Sea IV II a) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 8 000 26 000 7 500 1 500 50 000 37 000 EEC total 130 000 (') No fishing for this quota may take place within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively. ( 2 ) No fishing for this quota may take place within three miles of the baselines of the Kingdom of Sweden . ( 3 ) No fishing for this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . 27 . 1 . 83 Official Journal of the European Communities No L 24/47 Stock Member State 1982 quota(tonnes) Species Geographicalregions ICES/NAFO division Plaice West Scot ­ land , Rockall , South Faroe VI Vb) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 660 1 100 EEC total 1 810 Plaice Irish Sea Vila) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 230 100 1 800 70 2 300 I EEC total 4 500 Plaice West Ireland VII b ), c) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 40 160 EEC total 200 No L 24/48 Official Journal of the European Communities 27 . 1 . 83 Stock 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Plaice English Channel VII d), e) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 900 3 000 1 600 EEC total 5 500 Plaice Bristol Chan ­ nel , South-East IrelanH VII o,g) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 360 650 100 340 EEC total 1 450 Plaice Bay of Biscay VIII (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 250 EEC total 250 27 . 1 . 83 Official Journal of the European Communities No L 24/49 Stock Member State 1982 quota(tonne?)Species Geographicalregions ICES/NAFO division American plaice St. Pierre and Miquelon NAF0 3 Ps Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 550 EEC total 550 Witch St. Pierre and Miquelon NAFO 3 Ps Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 410 \ EEC total 410 Sole Skagerrak and Kattegat , Baltic Sea 111 a) III b), c), d ) ( EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 520(i ) 30 0 50 « EEC total 600 (') No fishing for this quota may take place , in the Skagerrak, within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 24/50 27 . 1 . 83Official Journal of the European Communities Stock 1982 quota (tonnes)Species Geographicalregions ICES/NAFO division Member State Sole North Sea, IV Belgium 1 750 Norwegian Sea II a) (EEC zone) Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 800 1 400 350 15 800 900 EEC total 21 000 Sole West Scot ­ land , Rockall , South Faroe VI Vb) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 40 10 I EEC total 50 Sole Irish Sea Vila) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 790 10 195 250 355 EEC total 1 600 27 . 1.83 Official Journal of the European Communities No L 24/51 Stock 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Sole West Ireland VII b), c) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 50 EEC total 60 Sole English Channel East VII d) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 700 1 400 500 EEC total 2 600 Sole English Channel West Vile) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 60 640 1 000 EEC total 1 700 No L 24/52 Official Journal of the European Communities 27 . 1 . 83 Stock Member State 1982 quota(tonnes)Species Geographicalregions ICES/NAFO division Sole Bristol Chan ­ nel , South-East Ireland VII f), g) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 000 100 50 450 EEC total 1 600 Sole Bay of Biscay VIII (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 2 990 100 EEC total 3 100 Mackerel Skagerrak and Kattegat, North Sea, Baltic Sea, Norwegian Sea Ilia) IV III b), c), d) (EEC zone) II a) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 27 . 1 . 83 Official Journal of the European Communities No L 24/53 Stock 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Mackerel West Scot ­ land, Rockall , Irish Sea, Bristol Chan ­ nel , West and South Ire ­ land, English Channel , Bay of Bis ­ cay, South Faroe VI VII VIII (EEC zone) Vb) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 24 000 16 000 80 000 35 000 220 000 EEC total 375 000 (*) Sprat Skagerrak and Kattegat Ilia) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 47 900 (') 100 (2 ) EEC total 48 000 Sprat Baltic Sea III b), c), d) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 700 700 EEC total 3 400 (*) Not including the special authorization granted to Danish vessels by the Council Decision of 25 January 1983 to fish 7 000 tonnes of mackerel 'West ' until 31 March 1983 , outside the TACs and 1982 quota. (') No fishing for this quota may take place, in the Skagerrak, within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . ( 2 ) No fishing for this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat, within 12 miles of the baselines of the Kingdom of Sweden . No L 24/54 Official Journal of the European Communities 27 . 1 . 83 Stock I 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Sprat North Sea, Norwegian Sea IV II a) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherland United Kingdom Available for Member States 325 000 EEC total 325 000 Horse mackerel North Sea, West Scot ­ land , Rockall , Irish Sea, Bristol Chan ­ nel , West and South Ire ­ IV, VI , VII , VIII (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy land , English Channel , Bay of Biscay Luxembourg Netherlands United Kingdom Available for Member States 244 000 EEC total 244 000 Hake Skagerrak and Kattegat , Baltic Sea Ilia) III b), c), d) ( EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 300 (') EEC total 1 300 (') No fishing for this quota may take place, in the Skagerrak, within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . 27 . 1 . 83 Official Journal of the European Communities No L 24/55 Stock Member State 1982 quota(tonnes)Species Geographicalregions ICES/NAFO division Hake North Sea, Norwegian Sea IV II a) (EEC zone) 100 850 100 800 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 200 700 EEC total 2 750 Hake 150VI VII VIII ( EEC zone) Vb) (EEC zone) 21 000 1 300 West Scot ­ land, Rockall , Irish Sea, Bristol Chan ­ nel , West and South Ire ­ land, English Channel , Bay of Bis ­ cay, South Faroe Belgium Denmark Federal Republic of Germany Greece France ' Ireland Italy Luxembourg Netherlands United Kingdom Available for Member State 3 800 EEC total 26 250 Anchovy Bay of Biscay VIII 3 000 Belgium Denmark Federal of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 000EEC total No L 24/56 Official Journal of the European Communities 27 . 1 . 83 Stock Member State 1982 quota(tonnes) Species Geographicalregions ICES/NA.FO division Norway pout Skagerrak and Kattegat, North Sea, Norwegian Sea Ilia) IV (EEC zone) II a) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 321 000 EEC total 321 000 Blue whiting IV (EEC zone) VI , VII , XIV (EEC zone) XII (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States North Sea, West Scot ­ land, Rockall , Irish Sea, Bristol Chan ­ nel , West and South Ire ­ land, English Channel , East Green ­ land, North Azores 415 000 EEC total 415 000 Sand-eel East Green ­ land, Iceland XIV (EEC zone) Va) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total oe (') With the exception of certain catch possibilities for experimental purposes . 27 . 1 . 83 Official Journal of the European Communities No L 24/57 Stock I 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Sand-eel West Green ­ land NAFO 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total O (') Redfish North-West Icelands, South Faroe, East Green ­ land V (EEC zone) XIV (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 500 (?) 42 000 300 200 LE EEC total 43 000 Redfish West Greenland NAFO 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 000 (2) 5 400 100 EEC total 9 500 (') With the exception of certain catch possibilities for experimental purposes . (2) Reserved exclusively for the coastal Fishermen of Greenland . No L 24/58 Official Journal of the European Communities 27 . 1.83 Stock 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Redfish St. Pierre and Miquelon NAFO 3 Ps Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 000 EEC total 2 000 Greenland halibut North-West Iceland , South Faroe . East Green ­ land V (EEC zone) XIV ( EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 3 000 150 EEC total 3 200 Greenland halibut West Greenland NAFO 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 6 000 ( 1 ) 1 200 50 EEC total 7 250 (') Reserved exlusively for the coastal fishermen of Greenland . 27 . 1 . 83 Official Journal of the European Communities No L 24/59 Stock 1982 quota (tonnes) Species . Geographicalregions ICES/NAFO division Member State Halibut East Greenland XIV (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 220 (') EEC total 220 Halibut West Greenland NAFO 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 000 ( 1 ) EEC total 1 000 Shrimps East Green ­ land , North-West Iceland, South Faroe XIV (EEC zone) V ( EEC zone) ( 2 ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 525 0) 525 EEC total 3 050 (') Reserved exlusively for the coastal fishermen of Greenland . ( 2) Coastal fishing within 12 miles from the baselines of Greenland is reserved exclusively for Greenland fishermen . (3) Of which 2 000 tonnes is reserved exclusively for Greenland fishermen . No L 24/60 Official Journal of the European Communities 27 . 1 . 83 Stock | 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Shrimps West Greenland NAFO 1 (') Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 28 250 (2) 400 EEC total 28 650 Shrimps French Guyana Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 (') Coastal fishing within 12 miles from the baselines of Greenland is reserved exclusively for Greenland fishermen . ( 2 ) Of which 27 850 tonnes is reserved exclusively for Greenland fishermen . ( 3 ) See Regulation ( EEC) No 1 177/82 . 27 . 1 . 83 Official Journal of the European Communities No L 24/61 Stock 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Herring Skagerrak 111 a) Belgium and Kattegat Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 25 000 C)(2) 400 (3) EEC total 25 400 Herring Baltic Sea III b), c), d) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 18 900 15 000 EEC total 33 900 Herring North of North Sea, Norwegian Sea IV a) II a) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 (') No fishing for this quota may take place in the Skagerrak within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively . ( : ) No fishing for this quota may take place , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . (') No fishing for this quota may take place , in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 1 2 miles of the baselines of the Kingdom of Sweden . No L 24/62 Official Journal of the European Communities 27 . 1 . 83 Stock 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Herring Central North Sea IV b) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 Herring Southern North Sea, East English Channel IV c) ( ex ­ cluding Blackwater stock) VII d ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 5 000 5 000 5 000 13 000 19 000 21 000 EEC total 68 000 Herring Southern North Sea (Blackwater stock) (') IV c) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 (') Maritime region of the Thames Estuary between Felixstowe and North Foreland within six miles from UK baselines . 27 . 1 . 83 Official Journal of the European Communities No L 24/63 Stock 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Herring West Scot ­ land (excluding Clyde), Rockall , South Faroe VI a) N : VI a) north of 56 ° N and in that part of VI a) which is situated east of 7 ° W and north of 55 °N ; VI b), Vb) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 7 400 1 400 10 000 7 400 40 000 EEC total 66 200 Herring West Scot ­ land (excluding Clyde), West of Ire ­ land VI a) S : VI a) south of 56 ° N and west of 7 °W ; VII b), c) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 000 1 000 \ EEC total 1 1 000 Herring West Scot ­ land (Clyde stock) (') VI a) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy , Luxembourg Netherlands United Kingdom Available for Member States 2 500 . EEC total 2 500 (') Maritime region situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point . No L 24/64 27 . 1 . 83Official Journal of the European Communities Stock 1872 quota (tonnes)Species Geographicalregions ICES/NAFO division Member State Herring Irish Sea (Mourne stock) VII a) (') Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 200 400 EEC total 600 Herring Irish Sea (2) (Man stock) VII a) (') Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 800 2 400 EEC total 3 200 Herring English Channel West VII e) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlandse United Kingdom Available for Member States 250 250 EEC total 500 (') ICES division VII a ) is reduced by the zone added to the Celtic Sea bounded by :  latitude 52 °30'N on the north ,  latitude 52 °00'N on the south ,  the coast of Ireland on the west ,  the coast of the United Kingdom on the east . ( 2 ) Reference is to the herring stock in the Irish Sea ( ICES division VII a) excluding the zones referred to in footnote (') to the Mourne stock . 27 . 1 . 83 Official Journal of the European Communities No L 24/65 Stock I 1982 quota (tonnes) Species Geographicalregions ICES/NAFO division Member State Herring Bristol Chan ­ nel VII f) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 Herring Celtic Sea , South-West Ireland VII g) to k)0 ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 90 500 7 000 500 10 EEC total 8 100 Catfish West Green ­ land NAFO 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 000 (2) 2 000 EEC total 6 000 (') Increased by the zone bounded by :  latitude 52 30'N on the north ,  latitude 52 °00'N on the south ,  the coast of Ireland on the west ,  the coast of the United Kingdom on the east . Q Reserved exclusively for Greenland coastal fishermen . No L 24/66 Official Journal of the European Communities 27 . 1.83 Stock 1982 quota (tonnes)Species Geographicalregions 1CES/NAFO division Member State Capelin Spitzbergen , Bear Island lib) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 Capelin East Green ­ land, North-West Iceland, South Faroe XIV (EEC zone) V ( EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 Salmon Baltic Sea III b), c), d) (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 853 67 EEC total 920 27 . 1 . 83 Official Journal of the European Communities No L 24/67 Stock 1982 quota (tonnes) Species Geographicalregions 1CES/NAFO division Member State Salmon West Green NAFO 1 Belgium land (west of 44 °00'W) Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 253 (') EEC total 1 253 (') Catch possibilities exclusively reserved to coastal fishermen of Greenland .